Case 8:17-cv-02274-DOC-DFM Document 273-20 Filed 10/21/19 Page 1 of 6 Page ID
                                 #:7358




                      EXHIBIT 18
Case 8:17-cv-02274-DOC-DFM Document 273-20 Filed 10/21/19 Page 2 of 6 Page ID
                                 #:7359


  1 Timothy M. Freudenberger, State Bar No. 138257
    tfreud@cdflaborlaw.com
  2 Amy S. Williams, State Bar No. 228853
    awilliams@cdflaborlaw.com
  3 Kimberly M. Jansen, State Bar No. 243216
    kjansen@cdflaborlaw.com
  4 CAROTHERS DISANTE & FREUDENBERGER LLP
    18300 Von Karman, Suite 800
  5 Irvine, CA 92612
    Telephone: (949) 622-1661
  6 Facsimile: (949) 622-1669
  7 Attorneys for Defendant
    CORELOGIC VALUATION SOLUTIONS. INC.
  8
    Plaintiffs’ Counsel Information on the Following Page
  9
10                       UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
13 HARRIETT MITCHELL, JASON         )           Case No. 8:17-cv-02274-DOC-DFMx
   SUMMERS, and JOSEPH ADAMS        )
14 individually, on behalf of other similarly
                                    )           JOINT STIPULATION RE
   situated, and on behalf of the general
                                    )           FORMER OPT-IN MEMBERS IN
15 public,                          )
                                    )           ARBITRATION
16              Plaintiffs,         )
         vs.                        )
17                                  )
     CORELOGIC, INC., CORELOGIC     )
18   SOLUTIONS, LLC, CORELOGIC      )
     VALUATION SOLUTIONS, INC., and )
19   DOES 1-10, inclusive,          )
                                    )
20              Defendant(s).       )
                                    )
21
22
23
24
25
26
27
28
                                                      JOINT STIPULATION RE FORMER OPT-IN
                                                                 MEMBERS IN ARBITRATION
Case 8:17-cv-02274-DOC-DFM Document 273-20 Filed 10/21/19 Page 3 of 6 Page ID
                                 #:7360


  1 BRYAN SCHWARTZ LAW
  2 Bryan J. Schwartz (SBN 209903)
    Rachel M. Terp (SBN 290666)
  3 180 Grand Avenue, Suite 1380
  4 Oakland, CA 94612
    Telephone: (510) 444-9300
  5 Facsimile: (510) 444-9301
  6 Email: bryan@bryanschwartzlaw.com
           rachel@bryanschwarzlaw.com
  7
  8
   NICHOLS KASTER, LLP
 9 Matthew C. Helland (SBN 250451)
10 Daniel S. Brome (SBN 278915)
   235 Montgomery Street, Suite 810
11 San Francisco, CA 94104
12 Telephone: (415) 277-7235
   Facsimile: (415) 277-7238
13 Email: helland@nka.com
14        dbrome@nka.com

15 Attorneys for Plaintiffs, the Collective,
   and Putative Class Action Members
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2   JOINT STIPULATION RE FORMER OPT-IN
                                                              MEMBERS IN ARBITRATION
Case 8:17-cv-02274-DOC-DFM Document 273-20 Filed 10/21/19 Page 4 of 6 Page ID
                                 #:7361


  1        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff
  2 Harriett Mitchell (“Plaintiff”) and Defendant CoreLogic Valuation Solutions, Inc.
  3 (“CoreLogic”) as follows:
  4        WHEREAS, on April 9, 2019, this Court granted CoreLogic’s motion to
  5 compel arbitration of California putative class member and FLSA collective action
  6 opt-in members’ individual claims, and denied CoreLogic’s request for a stay of
  7 litigation pending arbitration;
  8        WHEREAS, on or about April 24, 2019, Bryan Schwartz Law and Nichols
  9 Kaster began filing demands for arbitration with the American Arbitration
10 Association (“AAA”);
11         WHEREAS, on or about May 24, 2018, CoreLogic sought an ex parte order
12 enjoining the arbitration proceedings based, in part, on CoreLogic’s contention that
13 Bryan Schwartz Law and Nichols Kaster (“Claimant’s Counsel”) initiated arbitration
14 proceedings in jurisdictions in which they were not authorized to practice law.
15         WHERAS, on May 28, 2019, the Court denied CoreLogic’s ex parte
16 application;
17         WHEREAS, on or about July 30, 2019, CoreLogic paid the AAA filing fees in
18 the amount of $281,200 for 148 individual arbitration proceedings;
19         WHEREAS, on or about August 9, 2019, the AAA held an administrative
20 conference. During that conference, CoreLogic requested that the AAA resolve
21 certain threshold issues, including the issues of Claimant’s Counsel’s alleged
22 unlawful solicitation and unauthorized practice of law. The AAA recommended that
23 the parties agree to a Special Master(s) to resolve these threshold issues. Claimant’s
24 Counsel refused. Accordingly, the AAA invited briefing on these threshold issues.
25         WHEREAS, on August 27, 2019, CoreLogic submitted its brief regarding
26 threshold issues and requested that the AAA appoint a Special Masters(s), at
27 CoreLogic’s expense, to determine these threshold issues before the commencement
28 of any individual arbitration proceeding or that these threshold issues be determined
                                              3         JOINT STIPULATION RE FORMER OPT-IN
                                                                   MEMBERS IN ARBITRATION
Case 8:17-cv-02274-DOC-DFM Document 273-20 Filed 10/21/19 Page 5 of 6 Page ID
                                 #:7362


  1 by the AAA Administrative Review Council, or other reasonable procedure;
  2        WHEREAS, Claimant’s Counsel opposed CoreLogic’s requests and refused to
  3 engage a Special Master or any other reasonable procedure to determine these
  4 threshold issues;
  5        WHEREAS, on October 1, 2019, the AAA declined to appoint a Special
  6 Master(s) given Claimant’s Counsel’s refusal and further declined to consider the
  7 threshold issues by the Administrative Review Council;
  8        WHEREAS, CoreLogic reiterated that it will not proceed with any non-
  9 California or non-Minnesota arbitration, or pay any further fees in connection with
10 those proceedings, until the threshold issue of Claimant’s Counsel’s alleged
11 unauthorized practice of law is determined;
12         WHEREAS, the AAA held another administrative call. During that call,
13 CoreLogic confirmed that it would not proceed with any non-California or non-
14 Minnesota arbitration, or pay any further fees in connection with those proceedings
15 until the threshold issue of Claimant’s Counsel’s alleged unauthorized practice of
16 law is determined; Claimant’s Counsel confirmed that they would not agree to a
17 Special Master(s) or other reasonable procedure to resolve those threshold issues;
18 Claimant’s Counsel confirmed that they would not advance the fees necessary to
19 proceed with the arbitrations; and the AAA confirmed that they would close the non-
20 California and non-Minnesota arbitration proceedings;
21         WHEREAS, the AAA has now closed 111 arbitration proceedings outside of
22 California and Minnesota based on the foregoing (see Exhibit A hereto);
23         WHEREAS, in order to avoid the time and expense of litigating the issue, and
24 preserve judicial resources, the parties have agreed that former FLSA collective
25 action opt-in members subject to the order compelling arbitration on whose behalf
26 arbitration was initiated in states other than California and Minnesota may litigate
27 their FLSA claim in the pending action and CoreLogic will not hereafter seek to
28 compel arbitration of their FLSA claim in this action;
                                             4         JOINT STIPULATION RE FORMER OPT-IN
                                                                  MEMBERS IN ARBITRATION
Case 8:17-cv-02274-DOC-DFM Document 273-20 Filed 10/21/19 Page 6 of 6 Page ID
                                 #:7363


  1        WHEREAS, for purposes of this litigation, the statute of limitations on these
  2 former opt-ins’ FLSA claim will be deemed tolled from the filing of their consent in
  3 this litigation, with the exception of time between the date of the order compelling
  4 arbitration and the filing of the arbitration demand on their behalf;
  5        WHEREAS, nothing herein shall impact the arbitrations pending in California
  6 and Minnesota, or impact CoreLogic’s right to compel arbitration of any other matter
  7 or of any other person.
  8        IT IS SO STIPULATED.
  9
10
11         SO STIPULATED.
12
13 Dated: October 21, 2019            BRYAN SCHWARTZ LAW
14
15                                    By: /s/ Bryan J. Schwartz
16                                                  Bryan J. Schwartz
                                      Attorneys for Plaintiffs and Putative Class and
17                                    Collective Action Members
18
19 Dated: October 21, 2019            CAROTHERS DISANTE & FREUDENBERGER
20                                    LLP

21                                    By: /s/ Amy S. Williams
22                                    Amy S. Williams
                                      Attorney for Defendant
23
24
25
26
27
28
                                                5         JOINT STIPULATION RE FORMER OPT-IN
                                                                     MEMBERS IN ARBITRATION
